


117 HR 2099 IH: Secure Rural Schools Reauthorization Act of 2021
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2099
IN THE HOUSE OF REPRESENTATIVES

March 19, 2021
Mr. Neguse (for himself and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To extend the Secure Rural Schools and Community Self-Determination Act of 2000.

 
1.Short titleThis Act may be cited as the Secure Rural Schools Reauthorization Act of 2021. 2.Extension of Secure Rural Schools and Community Self-Determination Act of 2000 (a)Definition of full funding amountSection 3(11) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(11)) is amended by striking subparagraphs (D) and (E) and inserting the following: 
 
(D)for fiscal year 2017, the amount that is equal to 95 percent of the full funding amount for fiscal year 2015; (E)for each of fiscal years 2018 through 2020, the amount that is equal to 95 percent of the full funding amount for the preceding fiscal year; and 
(F)for fiscal year 2021 and each fiscal year thereafter, the amount that is equal to the full funding amount for fiscal year 2017.. (b)Secure payments for States and counties containing Federal land (1)Secure paymentsSection 101 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111) is amended, in subsections (a) and (b), by striking 2015, 2017, 2018, 2019, and 2020 each place it appears and inserting 2015 and 2017 through 2023. 
(2)Distribution of payments to eligible countiesSection 103(d)(2) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7113(d)(2)) is amended by striking 2020 and inserting 2023. (c)Pilot program To streamline nomination of members of resource advisory committeesSection 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125) is amended by striking subsection (g) and inserting the following: 
 
(g)Resource advisory committee appointment pilot programs 
(1)DefinitionsIn this subsection: (A)Applicable designeeThe term applicable designee means the applicable regional forester. 
(B)National pilot programThe term national pilot program means the national pilot program established under paragraph (4)(A). (C)Regional pilot programThe term regional pilot program means the regional pilot program established under paragraph (3)(A). 
(2)Establishment of pilot programsIn accordance with paragraphs (3) and (4), the Secretary concerned shall carry out 2 pilot programs to appoint members of resource advisory committees. (3)Regional pilot program (A)In generalThe Secretary concerned shall carry out a regional pilot program to allow an applicable designee to appoint members of resource advisory committees. 
(B)Geographic limitationThe regional pilot program shall only apply to resource advisory committees chartered in— (i)the State of Montana; and 
(ii)the State of Arizona. (C)Responsibilities of applicable designee (i)ReviewBefore appointing a member of a resource advisory committee under the regional pilot program, an applicable designee shall conduct the review and analysis that would otherwise be conducted for an appointment to a resource advisory committee if the regional pilot program was not in effect, including any review and analysis with respect to civil rights and budgetary requirements. 
(ii)Savings clauseNothing in this paragraph relieves an applicable designee from any requirement developed by the Secretary concerned for making an appointment to a resource advisory committee that is in effect on December 20, 2018, including any requirement for advertising a vacancy. (4)National pilot program (A)In generalThe Secretary concerned shall carry out a national pilot program to allow the Chief of the Forest Service or the Director of the Bureau of Land Management, as applicable, to submit to the Secretary concerned nominations of individuals for appointment as members of resource advisory committees. 
(B)AppointmentUnder the national pilot program, subject to subparagraph (C), not later than 30 days after the date on which a nomination is transmitted to the Secretary concerned under subparagraph (A), the Secretary concerned shall— (i)appoint the nominee to the applicable resource advisory committee; or 
(ii)reject the nomination. (C)Automatic appointmentIf the Secretary concerned does not act on a nomination in accordance with subparagraph (B) by the date described in that subparagraph, the nominee shall be deemed appointed to the applicable resource advisory committee. 
(D)Geographic limitationThe national pilot program shall apply to a resource advisory committee chartered in any State other than— (i)the State of Montana; or 
(ii)the State of Arizona. (E)Savings clauseNothing in this paragraph relieves the Secretary concerned from any requirement relating to an appointment to a resource advisory committee, including any requirement with respect to civil rights or advertising a vacancy. 
(5)Termination of effectivenessThe authority provided under this subsection terminates on October 1, 2023. (6)Report to CongressNot later 180 days after the date described in paragraph (5), the Secretary concerned shall submit to Congress a report that includes— 
(A)with respect to appointments made under the regional pilot program compared to appointments made under the national pilot program, a description of the extent to which— (i)appointments were faster or slower; and 
(ii)the requirements described in paragraph (3)(C)(i) differ; and (B)a recommendation with respect to whether Congress should terminate, continue, modify, or expand the pilot programs.. 
(d)Extension of authority To conduct special projects on Federal land 
(1)Existing advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking December 20, 2021 each place it appears and inserting December 20, 2023. (2)Extension of authoritySection 208 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7128) is amended— 
(A)in subsection (a), by striking 2022 and inserting 2025; and (B)in subsection (b), by striking 2023 and inserting 2026. 
(e)Access to broadband and other technologySection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended— (1)in paragraph (3), by striking and at the end; 
(2)in paragraph (4), by striking the period at the end and inserting ; and; and (3)by adding at the end the following: 
 
(5)to provide or expand access to— (A)broadband telecommunications services at local schools; or 
(B)the technology and connectivity necessary for students to use a digital learning tool at or outside of a local school campus.. (f)Extension of authority To expend county fundsSection 304 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7144) is amended— 
(1)in subsection (a), by striking 2022 and inserting 2025; and (2)in subsection (b), by striking 2023 and inserting 2026. 
(g)Amounts obligated but unspent; prohibition on use of fundsTitle III of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7141 et seq.) is amended— (1)by redesignating section 304 as section 305; and 
(2)by inserting after section 303 the following:  304.Amounts obligated but unspent; prohibition on use of funds (a)Amounts obligated but unspentAny county funds that were obligated by the applicable participating county before October 1, 2017, but are unspent on October 1, 2020— 
(1)may, at the option of the participating county, be deemed to have been reserved by the participating county on October 1, 2020, for expenditure in accordance with this title; and (2) (A)may be used by the participating county for any authorized use under section 302(a); and 
(B)on a determination by the participating county under subparagraph (A) to use the county funds, shall be available for projects initiated after October 1, 2020, subject to section 305. (b)Prohibition on use of fundsNotwithstanding any other provision of law, effective beginning on the date of enactment of the Secure Rural Schools Reauthorization Act of 2021, no county funds made available under this title may be used by any participating county for any lobbying activity, regardless of the purpose for which the funds are obligated on or before that date.. 

